[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR PREJUDGMENT DISCLOSURE OF PROPERTY AND ASSETS WHERE DEFENDANT HAS SIGNED COMMERCIAL WAIVER OF NOTICE UNDER GENERAL STATUTES § 52-278F (101)
The Plaintiff's motion for an order that the Defendant disclose any and all property, real or personal, in which he has an interest, and any and all debts owing to him, is denied. General Statutes § 52-278n allows the court to order a defendant "to disclose property in which he has an interest or debts owing to him sufficient to satisfy a prejudgment remedy." Such a motion may be attached to an application for a prejudgment remedy or filed after the filing of the application. No application for a prejudgment remedy has been filed in this action nor has the Plaintiff complied with the provisions of General Statutes §52-278f. Therefore the provisions of § 52-278n are inapplicable. By its language, the purpose of the statutory procedure is to uncover assets to which a prejudgment remedy can attach. Since no such remedy has been requested in this case the Plaintiffs motion is denied.
  ___________________, J. Jane S. Scholl
CT Page 11854